

	

		II

		109th CONGRESS

		1st Session

		S. 1474

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 22, 2005

			Mrs. Hutchison (for

			 herself and Mr. Cornyn) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Deficit Reduction Act of 1984

		  to clarify the Permanent University Fund arbitrage exception and to increase

		  from 20 percent to 30 percent the amount of securities and obligations

		  benefitting from the exception.

	

	

		1.Modification of special

			 arbitrage rule for certain funds

			(a)In

			 generalParagraph (1) of

			 section 648 of the Deficit Reduction Act of 1984 (98 Stat. 941) is amended to

			 read as follows:

				

					(1)such securities or obligations are held in

				a fund—

						(A)which, except to the extent of the

				investment earnings on such securities or obligations, cannot be used, under

				State constitutional or statutory restrictions continuously in effect since

				October 9, 1969, through the date of issue of the bond issue, to pay debt

				service on the bond issue or to finance the facilities that are to be financed

				with the proceeds of the bonds, or

						(B)the annual distributions from which cannot

				exceed 7 percent of the average fair market value of the assets held in such

				fund except to the extent distributions are necessary to pay debt service on

				the bond

				issue,

						.

			(b)Conforming

			 amendmentParagraph (3) of

			 such section is amended by striking the investment earnings of

			 both places it occurs and inserting distributions from.

			(c)Change of date

			 relating to amount benefitting from ruleParagraph (4) of such section is amended by

			 striking October 9, 1969 and inserting March 1,

			 1985.

			(d)Effective

			 dateThe amendments made by

			 this section shall take effect on the date of enactment of this Act.

			

